DETAILED ACTION
1.	Response to Applicant’s arguments filed 12/29/2021 with respect to pending claims 1, 2, 4-7, 9-12, 14-17, 19 and 20 . Claims 1, 2, 4-7, 10-12, 14-17 and 20 are amended. Claims 3, 8, 13 and 18 are cancelled. Claims 1, 4, 11 and 14 are independent.  This application is a continuation (CON) of application PCT/CN2018/074051 filed 01/24/2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
List of cited references
US-2018/0054831 A1
Hu et al. 
02-2018
WO-2016/186416 A1
Ke et al.
11-2016


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Some of the terms or phrases used in the claims are broadly stated. For example - paging range, terminal type, network side and base station side.  These will be interpreted accordingly.  However, the language in some cases is so broad that it is difficult to ascertain what Applicants are claiming as their own. For claim 2, the UE receives the terminal type and other Id information then the base station acquires the terminal type and other Id information from the UE. Is this correct?  Claim 12 differs in that the network device acquires the information from the base station. Is this correct?
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Amended claims 1 and 11 recite “…information of the cell or the identification information of the base station, at which the UE is located of the UE,..”  What is it that Applicants are claiming with this claim language. Dependent claims 2 and 12 are rejected for the same reasons noted above as they don’t remedy the confusion. Also, please note that it is unclear what Applicants are claiming using the terminology of paging range, terminal type, network side and base station side.

Allowable Subject Matter
Claims 4-7, 9, 10, 14-17, 19 and 20 are allowed.  As previously noted, Ke with Hu doesn’t disclose that when the UE detects that identification information of a cell of a current cell is different from the stored identification information of the cell, re-initiating… Also, Hu teaches a timer to limit the storage time but not to trigger the UE to re-detect whether a change of the identification information of the cell occurs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being un-patentable over Ke (WO-2016/186416) in view of Hu (US-2007/0155390).

Regarding claim 11, Ke discloses a network device (Figs. 1 & 6-8) configured to acquire identification information of a cell or identification information of a base station corresponding to a location at which a User Equipment (UE) is located (paging recommendation information includes cell Id  and an eNB identifier corresponding to a UEs location) [0125-0127] (eNB transmits paging recommendation information to CN) [0134-0136] and determine a paging range for the UE based on the identification information of the cell or the identification information of the base station corresponding to the location at which the UE is located. (paging in the recommended location area range) [0149-0153] Abstract, paragraphs [0125-0127, 0134-0136, 0149-0153] and Figs. 3, 4 & 7.
receive, the identification information of the cell or the identification information of the base station, at which the UE is located of the UE, from the base station where the UE is located, when the UE establishes an RRC connection, wherein, the identification information of the cell or the identification information of the base station at which the UE is located, is acquired by the base station (transmitting, by the CN, an identifier of the paging area to an eNB supporting the recommended cell, or to all the eNBs within the UE's location area range or  taking, by the CN, the recommended cell in the paging recommendation information as the paging area, and transmitting the identifier of the paging area to an eNB supporting the recommended cell, or to all the eNBs within the UE' s location area range,) [0038-0039, 0046-0051] and Figs 4 & 7.
trigger, when the acquired identification information is the identification information of the cell, an indication message for sending paging to the base station at which the cell is located, and carry the identification information of the cell in the indication message to indicate, through the indication message, the base station to send a paging message in the cell corresponding to the identification information of the cell. (Terminal type of the UE may be related to the movement of the UE and/or the UEs coverage information – i. e static, static with regard to a cell level, etc. [0141]
As discussed previously for claim 2 the UE RRC connected state is assumed in Ke but further discussed in Hu. 
In an analogous art, Hu teaches a similar approach where the UE context and base/cell information is stored in the UE, eNB and/or the network component(s). The terminal ‘type’ may be sent in an attach request. The UE type is sent and the UE may provide an indication to the network to store UE context information. [0079-0080, 0083, 0104] and Figs. 6 & 10. 
(the context information for the wireless device is stored based on the indication that the wireless device is a static or nomadic device.) [0114-0115]
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered some of the Hu techniques for transmitting, storing and using bearer contexts, UE contexts and other related information including identifying the terminal type as far as the location and mobility states of the UE.  This would make paging more targeted and less resource dependent.  The Hu techniques for managing the stored context information may have also been useful in the system of Ke for the same reasons noted in Hu. For example, the time limitation for storage, etc. The modification of Ke with Hu  would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 12, Ke discloses when in a Radio Resource Control (RRC) connection state, receiving, by the UE from the base station where the UE is located, a terminal type of the UE and the identification information of the cell or the identification information of the base station, at which the UE is located of the UE; wherein, the base station, through an RRC signaling or a MAC CE sent by the UE, acquires the terminal type, and acquires the identification information of the cell or the identification information of the base station at which the UE is located.
(Terminal type of the UE may be related to the movement of the UE and/or the UEs coverage information – i. e static, static with regard to a cell level, etc. [0141]
In an analogous art, Hu teaches a similar approach where the UE context and base/cell information is stored in the UE, eNB and/or the network component(s). The terminal ‘type’ may be sent in an attach request. The UE type is sent and the UE may provide an indication to the network to store UE context information. [0079-0080, 0083, 0104] and Figs. 6 & 10. 
(the context information for the wireless device is stored based on the indication that the wireless device is a static or nomadic device.) [0114-0115]
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered some of the Hu techniques for transmitting, storing and using bearer contexts, UE contexts and other related information including identifying the terminal type as far as the location and mobility states of the UE.  This would make paging more targeted and less resource dependent.  The Hu techniques for managing the stored context information may have also been useful in the system of Ke for the same reasons noted in Hu. For example, the time limitation for storage, etc. The modification of Ke with Hu  would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Response to Arguments
Applicant's arguments, filed 12/29/2021 with respect to pending claims 1, 2, 4-7, 9-12, 14-17, 19 and 20 have been fully considered but are moot due to new grounds for rejection necessitated by Applicant’s amendment.    
Applicants submits that claims 1 and 11 use the terminology of paging range, network side and base side to determine the paging range for the UE and requests that the rejection of claims 1 and 11 under 35 U.S.C. § 112(b) be reconsidered and withdrawn. 
Applicants assert that Ke does not disclose that “the identification information of the cell or the identification information of the base station at which the UE is located, is acquired by the base station” as recited in amended claim 1 and that Hu fail to cure the deficiency of Ke. Hu only discloses that the UE device provides an indication to the network to store UE context information for the UE (paragraph [0080] of Hu). (Remarks, p. 1-3)
Examiner:
The 112 rejection is made because “claims 1 and 11 use the terminology of paging range, network side and base side to determine the paging range for the UE”.  Applicants may ‘know’ what precisely is meant by the terminology.  However, since there is no definition in the specification it is unclear what Applicants are claiming as their own invention.  For example, what is meant by paging range?  Is it a distance or area, a set of base stations, a set of cells, a number of hops, etc?  What is a base side?  Is it a base station, eNb, etc, a component related to an eNb, a cell tower, a base station controller, a gateway, a firewall, an air interface, pico, femto, etc?  A network side implies anything related to, or part of a network.  Clarity of what is being claimed includes some expression of the limits of the instant invention as disclosed in the instant specification.
Applicants cite certain portions of the prior art to argue against the prior art rejections. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). > MPEP 2141.02 VI. See MPEP 2123.   
Ke does disclose that “the identification information of the cell or the identification information of the base station at which the UE is located, is acquired by the base station”. 
eNB receives historical access information of a UE from the UE, a second eNB or a CN. The cell information may include at least one of the following information, a cell identifier, an identifier of an eNB to which the cell belongs. The UE or eNB may simultaneously report an identifier of a cell where the UE is currently located, and/or, the identifier of the eNB where the UE is currently located to the CN.  See block 201 description sections starting at paragraphs [0124] and [0167] and Figs. 2-5. When considering Ke on the whole it is clear that the eNB ‘acquires’ the cell and/or eNB information of the current UE location. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643